


EXHIBIT 10.21

 

Amendment Three to Letter Agreement

 

            WHEREAS, this Amendment Three to Letter Agreement shall be effective
January 1, 2002, and amends that certain Letter Agreement made between NeoRx
Corporation (hereinafter referred to as NeoRx), 410 West Harrison Street,
Seattle, WA 98119, and Bay City Capital BD LLC (hereinafter referred to as Bay
City), 750 Battery, Suite 600, San Francisco, CA 94111, said original Letter
Agreement being dated August 16, 2000 (and agreed to and accepted by NeoRx
Corporation on August 31, 2000) and as amended, and

 

                WHEREAS, the parties wish to extend the term of said Letter
Agreement and further wish to provide for increased compensation to be paid to
Bay City for services rendered.

 

                NOW, THEREFORE, the Letter Agreement, as amended, shall be
extended to January 1, 2003 and, further, paragraph 5 (a) of said Letter
Agreement shall be modified to provide for increased compensation as follows:

 

                “5(a):  A retainer fee of Eighty Thousand Dollars ($80,000)
shall be payable by NeoRx to Bay City on a quarterly basis; payment due dates
shall be January 1, April 1, July 1 and October 1.”

 

                All other terms and conditions of the Letter Agreement shall
remain in full force and effect, as stated.

 

 

NeoRx Corporation

 

 

 

By:

 

 

Doug Given, M.D., Ph.D.

 

Chief Executive Officer

 

 

 

Bay City Capital BD LLC

 

 

 

By:

 

 

Sanford S. Zweifach

 

President

 
